Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/111892.
Regarding claim 1, the WO 2017/111892 reference discloses a radio frequency (RF) device (Fig 2A-2M and page 5 and Abstract), comprising:
a die, the die including: 
an III-N transistor (RF Switch/Power Amp/LNA Region) (page 5, lines 6-15), and 
a RF resonator (RF Filter Region)(page 5, lines 16-19).  
Regarding claim 2, Fig. 2M shows the RF device wherein the die includes a III-N semiconductor material (portion of 230 material), the III-N transistor (RF Switch/Power Amp/LNA Region) is over a first portion of the 
Regarding claim 3, Fig. 2M shows the RF device further comprising: a first cavity (Air Gap) surrounding at least a portion of the first electrode of the RF resonator, and a second cavity (Air Gap, bottom) surrounding at least a portion of the second electrode of the RF resonator.  
Regarding claim 9, the WO 2017/111892 reference discloses the RF device wherein the RF resonator is one of a plurality of RF resonators of a filter bank of the die (“RF filters” page 5, lines 15-19 implies).  
Regarding claim 10, the WO 2017/111892 reference discloses/implies the RF device wherein the III-N transistor (RF Switch/Power Amp/LNA Region) is included in a switch configured to turn on and off one or more of the plurality of RF resonators of the filter bank.  
Regarding claim 11, the WO 2017/111892 reference discloses/implies the RF device wherein the III-N transistor (RF Switch/Power Amp/LNA Region) is included in an amplifier coupled to the filter bank.  

Regarding claim 13, the WO 2017/111892 reference discloses/implies the RF device wherein the RF device is an RF receiver.  
Regarding claim 14, the WO 2017/111892 reference discloses/implies the RF device wherein the RF device is an RF transceiver.  
Regarding claim 15, the WO 2017/111892 reference discloses/implies the RF device further comprising an antenna for receiving and transmitting RF signals.  
Regarding claim 16, the WO 2017/111892 reference discloses and implies (Fig. 2M and “RF filters” page 5, lines 15-19) a radio frequency (RF) front-end (FE) component, comprising: a filter bank, comprising a plurality of RF resonators (“RF filters”); and an III-N transistor (RF Switch/Power Amp/LNA Region), provided on a single die with the filter bank (Fig. 2M and “RF filters” page 5, lines 15-19).  
Regarding claim 18, the WO 2017/111892 reference discloses an electronic device (Fig 3), comprising: a radio frequency (RF) device (Fig 
Regarding claim 19, the WO 2017/111892 reference discloses/implies the electronic device wherein the electronic device is a user equipment device.  
Regarding claim 20, the WO 2017/111892 reference discloses/implies the electronic device wherein the electronic device is included in a base station.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/111892.
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/249,493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 4-6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of cited references discloses nor suggests “epitaxially grown III-N semiconductor material ... sputtered III-N semiconductor material” as set forth in claims 4-6 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vetury (US 2019/0081611) discloses a transmit and receive filters coupled to switch banks fabricating on GaN or AlN or a III-N material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849